DETAILED ACTION

After-final Amendment
	Acknowledgment and entry is made of After-final amendment filed July 11, 2022.  Claims 17-18 are canceled.  Claims 1-7, 9-16 and 19-20 are pending.

Allowable Subject Matter
Claims 1-7, 9-16 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a system for evaluating an ultraviolet-protection product to be applied to skin comprising: a light source generating an output beam having a natural light spectral profile; and a spacer mountable to the light source for maintaining a fixed distance between the light source and the skin, the spacer comprising: a mounting bracket engageable with the light source, wherein the mounting bracket has a pair of rails mechanically engageable with a corresponding pair of guides provided on the light source; and a frame mechanically connected to the mounting bracket and extending longitudinally outwardly from the mounting bracket, the frame comprising an outer periphery, an inner periphery and a skin-contacting portion, the inner periphery defining a hollow region therein, such that when the skin-contacting portion is engaged with the skin, the output beam passes through the hollow region and interacts with the skin at an illumination plane to define an illuminated area confined within the hollow region.  The best prior art of record, Ford, discloses or renders obvious the collective limitations of the claim but fails to teach or suggest that the mounting bracket have a pair of rails mechanically engageable with a corresponding pair of guides provided on the light source.  Accordingly the claim is deemed patentable over the prior art of record.  Claims 2-7 and 9-16 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 19, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a spacer mountable to a light source that is part of a system for evaluating an ultraviolet-protection product to be applied to skin, the light source being configured to generate an output beam having a natural light spectral profile, the spacer comprising: a mounting bracket engageable with the light source, wherein the mounting bracket has a pair of rails mechanically engageable with a corresponding pair of guides provided on the light source; and a frame mechanically connected to the mounting bracket and extending longitudinally outwardly from the mounting bracket, the frame comprising an outer periphery, an inner periphery and a skin-contacting portion, the inner periphery defining a hollow region therein, such that when the skin-contacting portion is engaged with the skin, the output beam passes through the hollow region and interacts with the skin at an illumination plane to define an illuminated area confined within the hollow region.  The best prior art of record, Ford, discloses or renders obvious the collective limitations of the claim but fails to teach or suggest that the mounting bracket have a pair of rails mechanically engageable with a corresponding pair of guides provided on the light source.  Accordingly the claim is deemed patentable over the prior art of record.  
Regarding claim 20, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a method for evaluating, using a light source, an ultraviolet- protection product to be applied to skin, the method comprising: contacting the skin with a spacer mounted to the light source to maintain a fixed distance between the light source and the skin, the spacer comprising a mounting bracket engageable with the light source, wherein the mounting bracket has a pair of rails mechanically engageable with a corresponding pair of guides provided on the light source; and a frame mechanically connected to the mounting bracket and extending longitudinally outwardly from the mounting bracket, the frame comprising an outer periphery, an inner periphery and a skin-contacting portion, the inner periphery defining a hollow region therein; and generating an output beam having a natural light spectral profile with the light source towards the skin, the output beam passing through the hollow region and interacting with the skin at an illumination plane to define an illuminated area confined within the hollow region.  The best prior art of record, Ford, discloses or renders obvious the collective limitations of the claim but fails to teach or suggest that the mounting bracket have a pair of rails mechanically engageable with a corresponding pair of guides provided on the light source.  Accordingly the claim is deemed patentable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875